Exhibit 10.12

 
SUBSCRIPTION AGREEMENT UNITS
 
TO:                 VistaGen Therapeutics, Inc. (the "Corporation")
RE:                 Purchase of Units of VistaGen Therapeutics, Inc.
 
 
Instructions:    Complete and sign this Subscription Agreement. Please be sure
to initial the appropriate "accredited investor" category in Box C.

 
A completed and originally executed copy of, and the other documents required to
be delivered with, this Subscription Agreement, must be delivered to the
following address:
 
Shawn K. Singh, JD Chief Executive Officer VistaGen Therapeutics, Inc. 384
Oyster Point Blvd., No. 8 South San Francisco, CA 94080 (650) 244-9997 ext. 224
ssingh@vistagen.com
 
1.  
The undersigned (the "Subscriber") hereby irrevocably subscribes for and agrees
to purchase from the Corporation the number of units of the Corporation
("Units") at the price and for the aggregate consideration set forth in Box A of
Section 6 below (the "Subscription Price"). The consideration can be paid in
cash or by cancellation of indebtedness owed by the Corporation to the
Subscriber in an aggregate amount (including interest) equal to the purchase
price for the Units being purchased. Each Unit will consist of one share of
Common Stock (a "Share") and a warrant to purchase 0.25 of one share of Common
Stock, provided that no warrant will be exercisable for a fractional share (i.e.
warrants must be exercised in multiples of four such that upon exercise one full
share is issued) (each warrant to purchase shares of Common Stock, a "Warrant").
Any Warrant to purchase fractional shares to which a purchaser may otherwise be
entitled shall be rounded down to the nearest whole share. The Subscriber
acknowledges that this subscription agreement is subject to acceptance by the
Corporation. The Corporation may also accept this subscription agreement in
part. The Subscriber agrees that if this subscription agreement is not accepted
in full, any funds related to the portion of this subscription agreement not
accepted will be returned to the undersigned, without interest.

 
2.  
By executing this Subscription Agreement, the Subscriber represents, warrants
and covenants (on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom it is contracting hereunder) to the Corporation
(and acknowledges that the Corporation is relying thereon) that:

 
       (a) it is authorized to consummate the purchase of the Units;
 
(b)  
it understands that the Shares, the Warrants and the Shares issuable upon
exercise of the Warrants (collectively, the "Securities") have not been and will
not be registered under the Securities Act of 1933 (the "Securities Act"), or
any applicable state securities laws, and that the offer and sale of Shares and
Warrants to it is being made in reliance on a private placement exemption
available under Section 4(2) of the Securities Act and Rule 506 of Regulation D
under the Securities Act ("Regulation D") to accredited investors ("Accredited
Investors"), as defined in Rule 501(a) of Regulation D;


 
-1-

--------------------------------------------------------------------------------

 

 
(c)  
it has received a copy, for its information only, of the Corporation's
Confidential Offering Memorandum, dated March 22, 2011 (the "Offering
Memorandum"), relating to the offering of the Units, it has had access to such
additional information, if any, concerning the Corporation as it has considered
necessary in connection with its investment decision to acquire the Units, and
it acknowledges that it has been offered the opportunity to ask questions and
receive answers from management of the Corporation concerning the terms and
conditions of the offering of the Units, and to obtain any additional
information which the Corporation possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy of the information
contained in the Offering Memorandum;

 
(d)  
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment in the Units and is
able to bear the economic risks of, and withstand the complete loss of, such
investment;

 
(e)  
it is relying on the information contained in the Offering Memorandum in making
its investment decision with respect to the Units. It acknowledges that the
Corporation has not made any representations or given any information to it with
respect to the Corporation or the offer or sale of the Units other than the
information contained in the Offering Memorandum;

 
(f)  
it is an Accredited Investor acquiring the Units for its own account or, if the
Units are to be purchased for one or more accounts ("investor accounts") with
respect to whom it is exercising sole investment discretion, each such investor
account is an Accredited Investor on a like basis. In each case, the undersigned
has completed Box C of Section 6 to indicate under which category of Rule 501(a)
the investor qualifies as an Accredited Investor;

 
(g)  
it is not acquiring the Units with a view to any resale, distribution or other
disposition of the Units in violation of federal or applicable state securities
laws, and, in particular, it has no intention to distribute either directly or
indirectly any of the Units in the U.S. or to U.S. persons; provided, however,
that the holder may sell or otherwise dispose of any of the Units pursuant to
registration thereof under the Securities Act and any applicable state
securities laws or pursuant to an exemption from such registration requirements;

 
(h)  
in the case of the purchase by the Subscriber of the Units as agent or trustee
for any other person, the Subscriber has due and proper authority to act as
agent or trustee for and on behalf of such beneficial purchaser in connection
with the transactions contemplated hereby;



 
 
(i)
it is not purchasing the Units as a result of any general solicitation or
general advertising (as those

 
terms are used in Regulation D under the Securities Act), including
advertisements, articles,

 
notices or other communications published in any newspaper, magazine or similar
media or

 
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited

 
by general solicitation or general advertising;

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(j) it understands that the Securities are "restricted securities" as defined in
Rule 144(a)(3) under the Securities Act and agrees that if it decides to offer,
sell or otherwise transfer the Securities, such Securities may be offered, sold
or otherwise transferred only (A) to the Corporation, (B) outside the U.S. in
accordance with Rule 904 of Regulation S under the Securities Act, (C) within
the U.S. or to or for the account or benefit of a U.S. Person in accordance with
an exemption from the registration requirements of the Securities Act and all
applicable state securities laws, (D) in a transaction that does not require
registration under the Securities Act or any applicable U.S. state securities
laws or (E) pursuant to an effective registration statement under the Securities
Act, and in each case in accordance with any applicable state securities laws in
the U.S. or securities laws of any other applicable jurisdiction; provided that
with respect to sales or transfers under clauses (C) or (D), only if the holder
has furnished to the Corporation a written opinion of counsel, reasonably
satisfactory to the Corporation, prior to such sale or transfer;

 
 
(k) it has been independently advised as to the applicable holding period and
resale restrictions with respect to trading imposed in respect of the
Securities, by securities legislation in the jurisdiction in which it resides or
to which it is otherwise subject, and confirms that no representation has been
made respecting the applicable holding periods for the Securities and is aware
of the risks and other characteristics of the Securities and of the fact that
the undersigned may not be able to resell the Securities except in accordance
with applicable securities legislation and regulations;

 
(l)       no person has made to the Subscriber any written or oral
representations:(i)  that any person will resell or repurchase any of the
Securities;(ii) that any person will refund the purchase price of the
Securities; or (iii) as to the future price or value of any of the Securities;
 
 
(m) it understands and acknowledges that certificates representing the Shares
and the Warrants shall bear the following legend:

 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER ANY STATE
SECURITIES LAWS.  THE HOLDER HEREOF, BYPURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF THE CORPORATION, THAT THESE SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE
U.S. IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE
WITH AN EXEMPTION FROM THE REGISTRATIONREQUIREMENTS  OF THE SECURITIES ACT AND
IN ACCORDANCE WITHAPPLICABLE STATE SECURITIES LAWS, (D) IN ANOTHER TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, OR (E) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, AND, IN THE CASE OF (C) AND (D), THE SELLER
FURNISHES TO THE CORPORATION A WRITTENOPINION OF COUNSEL OF RECOGNIZED STANDING
IN FORM AND SUBSTANCESATISFACTORY TO THE CORPORATION TO SUCH EFFECT."
 
 
(n) it consents to the Corporation making a notation on its records or giving
instructions to any transfer agent of the Shares in order to implement the
restrictions on transfer set forth and described herein;


 
-3-

--------------------------------------------------------------------------------

 
 
 
(o) the office or other address of the undersigned at which the undersigned
received and accepted the offer to purchase the Units is the address listed in
Box B of Section 6 below;

 
 
(p) if required by applicable securities laws, regulations, rule or order or by
any securities commission, stock exchange or other regulatory authority, it will
execute, deliver and file, within the approved time periods, all documentation
as may be required thereunder, and otherwise assist the Corporation in filing
reports, questionnaires, undertakings and other documents with respect to the
issuance of the Units;

 
 
(q) this subscription agreement has been duly and validly authorized, executed
and delivered by and constitutes a legal, valid, binding and enforceable
obligation of the Subscriber; and

 
 
(r) it is not an affiliate (as defined in Rule 144 under the Securities Act) of
the Corporation and is not acting on behalf of an affiliate of the Corporation.

 
 
3. The Subscriber acknowledges that the representations and warranties and
agreements contained herein are made by it with the intention that they may be
relied upon by the Corporation and its legal counsel in determining its
eligibility or, if applicable, the eligibility of others on whose behalf it is
contracting hereunder, to purchase the Units. The Subscriber further agrees that
by accepting delivery of the Units or by having its agent accept delivery of the
Units on its behalf, it shall be representing and warranting that the
representations, warranties, acknowledgements and agreements contained herein
are true and correct as at the time of accepting delivery of the Units with the
same force and effect as if they had been made by the Subscriber at such time
and that the representations and warranties shall survive the purchase by the
Subscriber of the Units and shall continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of the Units. The
Corporation and its directors, officers, employees, shareholders and its legal
counsel shall be entitled to rely on the representations and warranties of the
Subscriber contained in this subscription agreement, and the

 
Subscriber shall indemnify and hold harmless the Corporation, its legal counsel
for any loss, costs or damages any of them may suffer as a result of any
misrepresentations or any breach or failure to comply with any agreement herein.
 
4.  
The contract arising out of the acceptance of this subscription by the
Corporation shall be governed by and construed in accordance with the laws of
the State of California and represents the entire agreement of the parties
hereto relating to the subject matter hereof.

 
5.  
The Corporation shall be entitled to rely on delivery of a facsimile copy of
this subscription agreement, and acceptance by the Corporation of a facsimile
copy of this subscription agreement shall create a legal, valid and binding
agreement among the undersigned and the Corporation in accordance with the terms
hereof.

 
6. SUBSCRIPTION PARTICULARS




 
BOX A
 
Particulars of Purchase of Units
Number of Units subscribed
for:                                                                                                                              
Subscription Price ($1.75 X number of
Units                                                                                                                              

 
-4-

--------------------------------------------------------------------------------

 
 

 
BOX B
 
Subscriber Information
Name
 
Street Address
 
Street Address (2)
 
City and State
 
Zip Code
 
Contact Name
 
Alternate Contact
 
Phone No.
 
Fax No. / E-mail Address
 

 
BOX C

 
Accredited Investor Status
 
The Subscriber represents and warrants that it is an "accredited investor", as
defined in Rule 501(a) under the Securities Act, by virtue of satisfying one or
more of the categories indicated below (please write your initials on the line
next to each applicable category):

 
 Category 1     A bank, as defined in section 3(a)(2) of the Securities Act.
 
A savings and loan association or other institution, as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity.
 
A broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934.
 
An insurance company as defined in section 2(a)(13) of the Securities Act.
 
An investment company registered under the Investment Corporation Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act.
 
A Small Business Investment Corporation licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.
 
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.
 
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
 
Category 2    Any private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940.

 
 
Category 3    An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000.


 
-5-

--------------------------------------------------------------------------------

 
 
Category 4    A director or executive officer of the Corporation.

 
 
Category 5    A natural person whose individual net worth, or joint net worth
with that person's spouse, at the time of this purchase exceeds $1,000,000,
excluding the net equity value of such individual's primary residence, if any,
but including as a liability the amount by which any indebtedness secured by
such residence exceeds the value of such residence.

 
 
Category 6    A natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person's
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.

 
 
Category 7    A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D under
the U.S. Securities Act.

 
Category 8    An entity in which each of the equity owners is an accredited
investor.
 
 
7. A certified check or bank draft from the Subscriber, or cancellation of
indebtedness owed by Corporation to the Subscriber, in the amount of the
Subscription Price as set forth in Box A of Section 6 above, accompanies this
Subscription Agreement.

 
SIGNATURE OF SUBSCRIBER
 
Signature of Subscriber (on its own behalf and, if applicable, on behalf of each
person for whom it is contracting hereunder):
 
(Full Name of Subscriber) (Authorized Signature)
 
(Name and Official Capacity - PLEASE PRINT) ACCEPTANCE BY CORPORATION
 
The Corporation hereby accepts the above subscription as of
this                                                                                                                                day
of, 2011.
 
VistaGen Therapeutics, Inc.


 
(Signature)




 
Shawn K. Singh, JD, Chief Executive Officer